DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Remarks filed on 22 April 2021. 
Claims 1-11, 13-16, 18-22 are pending in this application. Claims 12 and 17 are cancelled. Claims 21-22 are newly added.


Claim objections
Claim 22 is objected to because of the following informalities:
In claim 22, line 1, it recites “the computer implemented method of claim 22”. It should be amended as “the computer implemented method of claim 21”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-16 and 18 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 14-16 and 18 (line# refers to claim 14):
Line 1, it recites “the computer system of claim 12”, however, the claim 12 has been cancelled, therefore, it is uncertain where the claim dependent to (i.e., claims 10, 11 or 13). For examining purpose, examiner will assume they depend on claim 11. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pub. 2005/0080639 A1) in view of Park (US. Pub. 2014/0026144 A1) and further in view of Hlond et al. (US Pub. 2016/0062390 A1).
Park and Hlond were cited in the previous Office Action.

As per claim 1, Tang teaches the invention substantially as claimed including A computer implemented method, comprising: 
detecting a set of events generated by operations in a computing environment (Tang, Fig. 1 (as computing environment); [0027] lines 1-15, An event is the unit of work of a business process and is associated with a single performance or execution of a business process. Events can be initiated by a human user, an external application, a module, a trading partner or a job scheduler (as generated by operations). For example, the types of events include (as set of events), and are not limited to, a business transaction (for example, a salesman pressed a "submit sales order" button), a task requested by a user (for example, an invoice is generated from the sales order), processing subsequent to the completion of another business process (for example, the invoice is posted to the accounting system after shipment has been delivered), and data to be synchronized to multiple modules or external applications. During runtime, the enterprise application, in particular, the initiating app/module, detects or receives events from the event initiator); 
selecting a set of event-based processors at a first processing rate that defines a frequency at which each event-based processor, in the set of event-based processors, processes events in the detected set of events (Tang, Fig. 3, 104 select a processor system having a benchmarked event processing rate that is greater than or equal to the event arrival rate; [0077] lines 10-12, One or more processor systems that have a benchmarked event processing rate greater than or equal to the final burst per-second event arrival rate, Vfinal, are selected; Figs. 10 and 11, 330 Exemplary benchmarks, number of processors, processor speed, EPRPM; [0079] lines 6-11, The number of processors is equal to eight, the processor speed is equal to 600 Megahertz (MHz), the benchmarked event processing rate per-minute  rate per-second (EPRPS) is equal to 56.7 events per second; [0080] lines 7-10, the hardware sizing tool selects multiple processor systems (as a set of event-based processors) that have a benchmarked per-second event processing rate exceeding the final burst per-second event arrival rate as the processor system).

Tang fails to specifically teach the processing rate is selection frequency, determining that a particular event-based processor, in the set of event-based processors, is processing events with a latency that meets a latency value; based on the determination, selecting the particular event-based processor to process events at a second selection frequency that is higher than the first selection frequency; and when the particular event-based processor is processing events with a latency that does not meet the latency value, then selecting the particular event-based processor to process events at the first selection frequency.

However, Park teaches the processing rate is selection frequency (Park, [0002] lines 3-6, Each computer (e.g., server) (as event-based processor) in a distributed computing network…to automatically execute a certain set of jobs at a given time and/or date; [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed…and how many jobs (e.g., batch size) to retrieve at one time (as selection frequency to process events), 
determining that a particular event-based processor, in the set of event-based processors, is processing events with a load that meets a load threshold value (Park, Fig. 1, 120 servers (as set of event-base processors), jobs (as events); [0022] lines 4-6, Each server configured with the key word bid task is configured to retrieve a job including fifty keywords and execute the key word bid at a given frequency (e.g. every five minutes); [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server…if the load metric for a given server (as particular event-based processor) is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized (as determining when a given server (as event-based processor) is processing with load that meets a load threshold value));
based on the determination, selecting the particular event-based processor to process events at a second selection frequency that is higher than the first selection frequency (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as meets the load threshold value); [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased (as the second selection frequency, since it is increased from original frequency)); and
when the particular event-based processor is processing events with a load that does not meet the load threshold value, then selecting the particular event-based processor to process events at the first selection frequency (Park, [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server. For example, if the load metric is too high or exceeds a load threshold for maximum usage on a given server, this may indicate that the server is overloaded. As another example, if the load metric for a given server is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized. In the case that the load threshold is not exceeded, the load metrics will be further monitored; [0022] lines 13-17, the load manager modifies the time-based task scheduler configuration to modify the job retrieval frequency. Once the server has recovered, the load manager may modify the time-based task scheduler configuration back to the original frequency [Examiner noted: If load does not meet the load threshold value (either overloaded or underutilized), then the given server (as the particular event-based processor) to process events at the original frequency (as first selection frequency)].

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Tang with Park because Park’s teaching of increasing the retrieval frequency of the jobs (as selection frequency) based on the load would have provided Tang’s system with the advantage and capability to improve the task/event processing speed based on the status of the load which improving system efficiency.   

Both Tang and Park fail to specifically teach processing events with a latency, and the threshold value is a latency value.

However, Hlond teaches latency, and the threshold value is latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power saving to be balanced against the probability of a processor becoming too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] lines 3-5, requests that a certain number of instructions be done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period) [Examiner noted: the frequency has been modified (increased) based on if the execution time of the processor is above the deadline time (as latency), and the workload is getting behind on the requested instructions by a predetermined percentage of a time period of length time (as the latency value)].



As per claim 21, Tang, Park and Hlond teach the invention according to claim 1 above. Tang further teaches storing the detected events in an event data store, wherein the first processing rate defines a frequency at which each event-based processor, in the set of event-based processors, is selected to process events stored in the event data store (Tang, Fig. 2, 60 Memory (as event data store), 88 business process list; Fig. 3, 104 select a processor system having a benchmarked event processing rate that is greater than or equal to the event arrival rate; [0044] lines 1-3, a business process list 150 is used to collect and determine the current annual event volumes for the planned business processes; [0077] lines 10-12, One or more processor systems that have a benchmarked event processing rate greater than or equal to the final burst per-second event arrival rate, Vfinal, are selected; Figs. 10 and 11, 330 Exemplary benchmarks, number of processors, processor speed, EPRPM; [0079] lines 6-11, The number of processors is equal to eight, the processor speed is equal to 600 Megahertz (MHz), the benchmarked event processing rate per-minute (EPRPM) is equal to 3,400 events per minute, and the benchmarked event processing selects multiple processor systems). In addition, Park teaches the processing rate is selection frequency (Park, [0002] lines 3-6, Each computer (e.g., server) (as event-based processor) in a distributed computing network…to automatically execute a certain set of jobs at a given time and/or date; [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed…and how many jobs (e.g., batch size) to retrieve at one time (as selection frequency to process events).

As per claim 22, Tang, Park and Hlond teach the invention according to claim 22 [21] above. Tang further teaches wherein the event-data store comprises an event table having entries that represent the detected events (Tang, Fig. 2, 60 memory (as event-data store), 88 Business process list (as event table); also see Figs. 6 and 9; [0044] lines 1-3, a business process list 150 is used to collect and determine the current annual event volumes for the planned business processes).


Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, Park and Hlond, as applied to claim 1 above, and further in view of Santos et al. (US Pub. 2006/0288346 A1) and Ramaswamy et al. (US Pub. 2017/0060641 A1).
Santos and Ramaswamy were cited in the previous Office Action.

As per claim 2, Tang, Park and Hlond teach the invention according to claim 1 above. Park further teaches when the particular event-based processor is processing events with a load that does not meet the load threshold value, then controlling to process a first number of events (Park, [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed (as first number of events)…and how many jobs (e.g., batch size) to retrieve at one time; [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server. For example, if the load metric is too high or exceeds a load threshold for maximum usage on a given server, this may indicate that the server is overloaded. As another example, if the load metric for a given server is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized. In the case that the load threshold is not exceeded, the load metrics will be further monitored; [0022] lines 13-17, the load manager modifies the time-based task scheduler configuration to modify the job retrieval frequency. Once the server has recovered, the load manager may modify the time-based task scheduler configuration back to the original frequency (as using original frequency for processing tasks if the load does not meet threshold)). In addition, Hlond teaches latency, and the threshold value is latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power saving to be balanced against the probability of a processor becoming too far behind its workload; [0030] lines 41-46, if increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] lines 3-5, requests that a certain number of instructions be done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period).

Tang, Park and Hlond fail to specifically teach when the latency that does not meet the latency value, then processing the first number of events with controlling by constraining to only process up to a first number of events.

However, Santos teaches when the latency that does not meet the latency value, then processing the first number of events with controlling by constraining to only process up to a first number of events (Santos, [0017] lines 1-15, the controller 22 determines whether the processing of the jobs on the computing system 50 has fallen behind or has run ahead of the originally planned schedule by more than a threshold amount of time. If the currently scheduled jobs are behind or ahead of schedule by more than a threshold amount of time (or other criteria), then controller 22 causes the planner 24 to compute a new schedule. If the current schedule has fallen behind, the new 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Tang, Park and Hlond with Santos because Santos’s teaching of constraining to only process up to the number of tasks in the schedule when the tasks are not falling behind (as not meet the latency value) would have provided Tang, Park and Hlond’s system with the advantage and capability to easily determining the number of the tasks that performed during the time period in order to improve the system efficiency.

Tang, Park, Hlond and Santos fail to specifically teach when processing the events, it is processed by threads in a thread pool, provided by the particular event-based processor, before processing events provided by another event-based processor.

However, Ramaswamy teaches when processing the events, it is processed by threads in a thread pool, provided by the particular event-based processor, before processing events provided by another event-based processor (Ramaswamy, Fig. 1, task 1, task 2 to task queue 105; 110 thread pool, 115 thread; [0026] lines 1-13, The scheduler (or executer) 125 maintains a single thread pool 110…As tasks that are ready for execution are added to the task queue 105 by different applications 130-135 (as provided by the particular event-based processor, particular event-based processor taught by Park), the scheduler 125 checks the number of available threads in the thread pool. If there is any available thread left in the thread pool, the scheduler assigns the next task in the queue to the next available thread. For instance, if the task queue 105 is maintained as a first come first served, FCFS, queue (also known as first in first out, FIFO, queue) the earliest task added to the queue is assigned to the next available thread [Examiner noted: the events are processed by the threads in a thread pool, wherein the events are provided by the different applications (as provided by particular event-based processor, particular event-based processor taught by Park). And since the task queue is first come first served, therefore, the event/task is processed before processing events provided by another application (event-based processor)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Tang, Park, Hlond and Santos with Ramaswamy because Ramaswamy’s teaching of providing the threads from the thread pool for processing the tasks that assigned at the task queue with first in first out mechanism would have provided Tang, Park, Hlond and 

As per claim 3, Tang, Park, Hlond, Santos and Ramaswamy teach the invention according to claim 2 above. Park teaches when the particular event-based processor is processing events with a load that meets the load threshold value, then controlling to process more than the first number of events provided by the event-based processor (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as meets the load threshold value); [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased; also see [0032] lines 11-14, a particular server may be configured with three tasks to be performed at a given frequency. Task 1 is scheduled on one minute intervals. Thus, every minute, the particular server 120 retrieved a job from the job queue for task 1; [Examiner noted: since the task retrieve frequency is increased, therefore, processing of the number of the tasks are increased as well (as more than the first number of events)]. In addition, Hlond teaches latency, and the threshold value is latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] lines 3-5, requests that a certain number of instructions be done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period). Santos teaches controlling by relieving constraint (Santos, [0017] lines 1-15, the controller 22 determines whether the processing of the jobs on the computing system 50 has fallen behind or has run ahead of the originally planned schedule by more than a threshold amount of time. If the currently scheduled jobs are behind or ahead of schedule by more than a threshold amount of time (or other criteria), then controller 22 causes the planner 24 to compute a new schedule…If the current schedule is ahead of schedule, then the newly computed schedule may include jobs that were previously excluded from the previous schedule. If a new schedule is computed, the newly scheduled jobs are dispatched by dispatcher 26 onto the computing system 50). Further Ramaswamy teaches when processing the events, it is processed by threads in the thread pool, provided by the particular event-based processor, before processing events provided by other event- based processors (Ramaswamy, Fig. 1, task 1, task 2 to thread pool 110…As tasks that are ready for execution are added to the task queue 105 by different applications 130-135 (as provided by particular event-based processor, particular event-based processor taught by Park), the scheduler 125 checks the number of available threads in the thread pool. If there is any available thread left in the thread pool, the scheduler assigns the next task in the queue to the next available thread. For instance, if the task queue 105 is maintained as a first come first served, FCFS, queue (also known as first in first out, FIFO, queue) the earliest task added to the queue is assigned to the next available thread [Examiner noted: the events are processed by the threads in a thread pool, wherein the events are provided by the different applications (as provided by the particular event-based processor, particular event-based processor taught by Park). And since the task queue is first come first served, therefore, the event/task is processed before processing events provided by another application (event-based processor)]).

As per claim 6, Tang, Park, Hlond, Santos and Ramaswamy teach the invention according to claim 3 above. Park teaches controlling process a number of events, that is more than the first number of events (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as meets the load threshold value); [0037] lines 7-14, the number of jobs for a given type of task the server altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased). In addition, Santos teaches the number of events is predetermined (Santos, [0017] lines 1-15, the controller 22 determines whether the processing of the jobs on the computing system 50 has fallen behind or has run ahead of the originally planned schedule by more than a threshold amount of time. If the currently scheduled jobs are behind or ahead of schedule by more than a threshold amount of time (or other criteria), then controller 22 causes the planner 24 to compute a new schedule. If the current schedule has fallen behind, the new schedule, as determined by the planner 24…If the current schedule is ahead of schedule, then the newly computed schedule may include jobs that were previously excluded from the previous schedule. If a new schedule is computed, the newly scheduled jobs are dispatched by dispatcher 26 onto the computing system 50). Further, Ramaswamy teaches when processing the events, it is processed by threads in the thread pool, provided by the particular event-based processor, before processing events provided by other event-based processors (Ramaswamy, Fig. 1, task 1, task 2 to task queue 105; 110 thread pool, 115 thread; [0026] lines 1-13, The scheduler (or executer) 125 maintains a single thread pool 110…As tasks that are ready for execution are added to the task queue 105 by different applications 130-135 (as provided by the particular event-based processor, particular event-based processor taught by Park), the scheduler 125 checks the number of available threads in the thread pool. If there is any available thread left in the thread pool, the scheduler assigns the next task in the queue to the next available thread. For instance, if the task queue 105 is maintained as a first come first served, FCFS, queue (also known as first in first out, FIFO, queue) the earliest task added to the queue is assigned to the next available thread [Examiner noted: the events are processed by the threads in a thread pool, wherein the events are provided by the different applications (as provided by the particular event-based processor, particular event-based processor taught by Park). And since the task queue is first come first served, therefore, the event/task is processed before processing events provided by another application (event-based processor)]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tang, Park, Hlond, Santos and Ramaswamy, as applied to claim 3 above, and further in view of Winbom (US Pub. 2013/0151883 A1).
Winbom was cited in the previous Office Action.

As per claim 4, Tang, Park, Hlond, Santos and Ramaswamy teach the invention according to claim 3 above. Park teaches selecting the particular event-based processor to process events at increased frequency, relative to the first selection frequency (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as meets the load threshold value); [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the increased (as increased frequency).

	Tang, Park, Hlond, Santos and Ramaswamy fail to specifically teach the increased frequency is a pre-defined increased frequency.

	However, Winbom teaches the increased frequency is a pre-defined increased frequency (Winbom, [0035] lines 13-16, the clock frequency at which the CPU operates is adjusted to a predetermined second clock frequency higher than the reduced clock frequency; [0050] lines 26-27, increase the operating frequency and reduce the latency, to allow the input to be processed faster).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Tang, Park, Hlond, Santos and Ramaswamy with Winbom because Winbom’s teaching of using a predefined increased frequency would have provided Tang, Park, Hlond, Santos and Ramaswamy’s system with the advantage and capability to easily determining the specific frequency for increasing the processing speed which improving the system performance. 


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, Park, Hlond, Santos and Ramaswamy, as applied to claim 3 above, and further in view of Quan et al. (US Patent. 6,041,028).
Quan was cited in the previous Office Action.

As per claim 5, Tang, Park, Hlond, Santos and Ramaswamy teach the invention according to claim 3 above. Park teaches determining whether the particular event-based processor is processing events with a load that exceeds the load threshold value (Park, [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed…and how many jobs (e.g., batch size) to retrieve at one time; [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server…if the load metric for a given server is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold); and if so, selecting the particular event-based processor to process events at a selected second frequency, selected based on by which the particular event-based processor exceeds the load threshold value (Park, [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased (as the selected second . In addition, Hlond teaches latency, and the threshold value is latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power saving to be balanced against the probability of a processor becoming too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] lines 3-5, requests that a certain number of instructions be done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period).

Tang, Park, Hlond, Santos and Ramaswamy fail to specifically teach the selected second frequency is dynamically selected, and it is based on an amount by which exceeds the latency value.

However, Quan teaches selected second frequency is dynamically selected, and it is based on an amount by which exceeds the latency value (Quan, Col 4, lines 44-54, dynamically adjusting a disc-drive pickup signal having a variable frequency incrementing a count value according to a sampling frequency while the pickup signal is above (as exceeds) a predetermined threshold value…periodically adjusting the sampling frequency based upon the variable frequency, converting the count value to a correction bias signal, and modifying the pickup signal using the correction bias signal (as dynamically adjusting based on the amount by which exceeds the threshold (latency value was taught by Hlond)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Tang, Park, Hlond, Santos and Ramaswamy with Quan because Quan’s teaching of using the counter to count the amount that exceeds the predetermined threshold value and converting the counter value in order to dynamically modifying/adjusting the signal would have provided Tang, Park, Hlond, Santos and Ramaswamy’s system with the advantage and capability to improve the frequency adjusting accuracy which improving the system performance.

As per claim 7, Tang, Park, Hlond, Santos and Ramaswamy teach the invention according to claim 3 above. Park teaches determining whether the particular event-based processor is processing events with a latency load that exceeds the load threshold value (Park, [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed…and how many jobs (e.g., batch size) to retrieve at one time; [0025] lines 1-given server is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold); and if so, controlling process a selected number of events, that is more than the first number of events, the selected number of events being selected based on by which the particular event-based processor exceeds the load threshold value (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as meets the load threshold value); [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased; also see [0032] lines 11-14, a particular server may be configured with three tasks to be performed at a given frequency. Task 1 is scheduled on one minute intervals. Thus, every minute, the particular server 120 retrieved a job from the job queue for task 1; [Examiner noted: since the task retrieve frequency is increased, therefore, processing of the number of the tasks are increased as well (as more than the first number of events)]. In addition, Hlond teaches latency, and the threshold value is latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] lines 3-5, requests that a certain number of instructions be done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period).
Further, Ramaswamy teaches when processing the events, it is processed by threads in the thread pool, provided by the particular event-based processor, before processing events provided by other event-based processors (Ramaswamy, Fig. 1, task 1, task 2 to task queue 105; 110 thread pool, 115 thread; [0026] lines 1-13, The scheduler (or executer) 125 maintains a single thread pool 110…As tasks that are ready for execution are added to the task queue 105 by different applications 130-135 (as provided by the particular event-based processor, particular event-based processor taught by Park), the scheduler 125 checks the number of available threads in the thread pool. If there is any available thread left in the thread pool, the scheduler assigns the next task in the queue to the next available thread. For instance, if the task queue 105 is maintained as a first come first served, FCFS, queue  event-based processor, the particular event-based processor taught by Park). And since the task queue is first come first served, therefore, the event/task is processed before processing events provided by another application (event-based processor)]).

Tang, Park, Hlond, Santos and Ramaswamy fail to specifically teach the selected number of events is dynamically selected, and it is based on an amount by which exceeds the latency value.

However, Quan teaches the selected number of events is dynamically selected, and it is based on an amount by which exceeds the latency value (Quan, Col 4, lines 44-54, dynamically adjusting a disc-drive pickup signal having a variable frequency including the steps of receiving the pickup signal, incrementing a count value according to a sampling frequency while the pickup signal is above (as exceeds) a predetermined threshold value…periodically adjusting the sampling frequency based upon the variable frequency, converting the count value to a correction bias signal, and modifying the pickup signal using the correction bias signal (as dynamically adjusting based on the amount by which exceeds the threshold (latency value was taught by Hlond)).

.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, Park, Hlond, Santos and Ramaswamy, as applied to claim 3 above, and further in view of Wang et al. (US Pub. 2016/0054932 A1).
Wang was cited in the previous Office Action.

As per claim 8, Tang, Park, Hlond, Santos and Ramaswamy teach the invention according to claim 3 above. Park further teaches identifying which event-based processors in the set of event-based processors are load sensitive event-based processors that have functionality that is compromised by a latency load that meets the load threshold value (Park, Fig. 1, 120 servers (as event-base processors), jobs (as events); [0002] lines 3-6, Each computer (e.g., server) (as event-based processor) in a distributed computing network…to automatically execute a certain set of overloaded…if the load metric for a given server is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized (as load sensitive (either overload or underutilized)).

Tang, Park, Hlond, Santos and Ramaswamy fail to specifically teach the identified load sensitive event-based processors is latency sensitive that have functionality that is compromised by a latency that meets the latency value.

However, Wang teaches latency sensitive processor that have functionality that is compromised by a latency that meets the latency value (Wang, [0040] lines 3-10, Latency is the delay between making a memory request and receiving the requested data and is distinct from the data rate at which data can be obtained from external memory after an initial delay (as meets the latency value). Because of this characteristic, general processor units 14a will be termed latency-sensitive processors and special processing units 14b will be termed latency-insensitive processors)



As per claim 9, Tang, Park, Hlond, Santos, Ramaswamy and Wang teach the invention according to claim 8 above. Park teaches determining when an event-based processor, in the set of event-based processors, is processing events with a load that meets a load threshold value only for the event-based processors in the set of event-based processors that are identified as load sensitive event-based processors (Park, Fig. 1, 120 servers (as set of event-base processors), jobs (as events); [0002] lines 3-6, Each computer (e.g., server) (as event-based processor) in a distributed computing network…to automatically execute a certain set of jobs at a given time and/or date; [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed…and how many jobs (e.g., batch size) to retrieve at one time; [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server…this may indicate that the server is overloaded…if the load metric for a underutilized (as load sensitive (either overload or underutilized); [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as meets the load threshold value); [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased (as the second selection frequency, since it is increased from original frequency [Examiner noted: performing the determination with a load that meets a load threshold value (underutilized) only for the event-based processors that are identified as load sensitive event-based processors ((either overload or underutilized)]). 
In addition, Hlond teaches latency, and the threshold value is latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power saving to be balanced against the probability of a processor becoming too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period).
Further, Wang teaches latency sensitive processor (Wang, [0040] lines 3-10, Latency is the delay between making a memory request and receiving the requested data and is distinct from the data rate at which data can be obtained from external memory after an initial delay. Because of this characteristic, general processor units 14a will be termed latency-sensitive processors and special processing units 14b will be termed latency-insensitive processors).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US. Pub. 2014/0026144 A1) in view of Hlond et al. (US Pub. 2016/0062390 A1) and further in view of Wang et al. (US Pub. 2016/0054932 A1).
Park and Hlond were cited in the previous Office Action.
Wang was cited in the PTO-892 mailed on 02/17/2021.

As per claim 10, Park teaches the invention substantially as claimed including A computer system, comprising: 
one or more processors; and memory that stores instructions which, when executed by the one or more processors, cause the one or more processors to perform steps (Park, claim 12, lines 1-4, A system, comprising: a processor; and a memory comprising program instructions, wherein the program instructions are executable by the processor) comprising:
identifying an event-based processor, in a set of event-based processors that are each selected at a first selection frequency to process events, is a load sensitive event-based processor having functionality that is compromised by a load that meets the load threshold value (Park, Fig. 1, 120 servers (as event-base processors), jobs (as events); [0002] lines 3-6, Each computer (e.g., server) (as event-based processor) in a distributed computing network…to automatically execute a certain set of jobs at a given time and/or date; [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed…and how many jobs (e.g., batch size) to retrieve at one time; [0022] lines 4-6, Each server configured with the key word bid task is configured to retrieve a job including fifty keywords and execute the key word bid at a given frequency (e.g. every five minutes);  [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server…this may indicate that the server is overloaded…if the load metric for a given server is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized (as load sensitive (either overload or underutilized)).
when the event-based processor is processing events with a load that meets the load threshold, then selecting the event-based processor to process events at a second selection frequency that is higher than the first selection frequency (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as meets the load threshold value); [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased (as the second selection frequency, since it is increased from original frequency)); and
when the event-based processor is processing events with a load that does not meet the load threshold value, then selecting the event-based processor to process events at the first selection frequency (Park, [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server. For example, if the load metric is too high or exceeds a load threshold for maximum usage on a given server, this may indicate that the server is overloaded. As another example, if the load metric for a given server is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized. In the case that the load threshold is not exceeded, the load metrics will be further monitored; [0022] lines 13-17, the load manager modifies the time-based task scheduler configuration to modify the job retrieval frequency. Once the server has recovered, the load manager may modify the time-based task scheduler configuration back to the original frequency [Examiner noted: If load does not meet the load threshold value  event-based processor) to process events at the original frequency (as first selection frequency)].

Park fails to specifically teach processing events with a latency, and the threshold value is a latency value.

However, Hlond teaches latency, and the threshold value is latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power saving to be balanced against the probability of a processor becoming too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] lines 3-5, requests that a certain number of instructions be done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period) [Examiner noted: the frequency has been modified (increased) based on if the execution time of the processor is above the deadline time (as latency), and the workload is getting behind on the requested instructions by a predetermined percentage of a time period of length time (as the latency value)].

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Park with Hlond because Hlond’s teaching of processing events with a latency, and increasing the frequency based on the execution time is above the deadline would have provided Park’s system with the advantage and capability to increase the processing speed if determining that tasks cannot be finished on time which improving the system efficiency.

Park and Hlond fail to specifically teach a load -5-sensitive event-based processor is latency sensitive.

However, Wang teaches latency sensitive processor (Wang, [0040] lines 3-10, Latency is the delay between making a memory request and receiving the requested data and is distinct from the data rate at which data can be obtained from external memory after an initial delay. Because of this characteristic, general processor units 14a will be termed latency-sensitive processors and special processing units 14b will be termed latency-insensitive processors).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Park and Hlond with Wang because Wang’s teaching of identifying the latency sensitive processor based on the delay (latency) would have provided Park and Hlond’s system .


Claims 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Hlond and Wang, as applied to claim 10 above, and further in view of Santos et al. (US Pub. 2006/0288346 A1) and Ramaswamy et al. (US Pub. 2017/0060641 A1).
Santos and Ramaswamy were cited in the previous Office Action.

As per claim 11, Park, Hlond and Wang teach the invention according to claim 10 above. Park further teaches when the event-based processor is processing events with a load that does not meet the load threshold value, then controlling to process a first number of events (Park, [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed (as first number of events)…and how many jobs (e.g., batch size) to retrieve at one time; [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server. For example, if the load metric is too high or exceeds a load threshold for maximum usage on a given server, this may indicate that the server is overloaded. As another example, if the load metric for a given job retrieval frequency. Once the server has recovered, the load manager may modify the time-based task scheduler configuration back to the original frequency (as using original frequency for processing tasks if the load does not meet threshold));
when the particular event-based processor is processing events with a load that meets the load threshold value, then controlling to process more than the first number of events provided by the event-based processor (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as meets the load threshold value); [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased; also see [0032] lines 11-14, a particular server may be configured with three tasks to be performed at a given frequency. Task 1 is scheduled on one minute intervals. Thus, every minute, the particular server 120 retrieved a job from the job queue for task 1; [Examiner noted: since the task retrieve frequency is increased, therefore, processing of the number of the tasks are increased as well (as more than the first number of events)].
latency, and the threshold value is latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power saving to be balanced against the probability of a processor becoming too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] lines 3-5, requests that a certain number of instructions be done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period).

Park, Hlond and Wang fail to specifically teach when the latency that does not meet the latency value, then processing the first number of events with controlling by constraining to only process up to a first number of events, and when the latency that meet the latency value, controlling by relieving constraint.

However, Santos teaches when the latency that does not meet the latency value, then processing the first number of events with controlling by constraining to only process up to a first number of events (Santos, [0017] lines 1-15, the controller 22 fallen behind or has run ahead of the originally planned schedule by more than a threshold amount of time. If the currently scheduled jobs are behind or ahead of schedule by more than a threshold amount of time (or other criteria), then controller 22 causes the planner 24 to compute a new schedule. If the current schedule has fallen behind, the new schedule, as determined by the planner 24, may exclude jobs that were previously included in the previous schedule. If the current schedule is ahead of schedule, then the newly computed schedule may include jobs that were previously excluded from the previous schedule. If a new schedule is computed, the newly scheduled jobs are dispatched by dispatcher 26 onto the computing system 50; [Examiner noted: if the schedule is not falling behind (as not meet the latency value), then processing up to the number of jobs within the original schedule (as up to a first number of events)]), and
when the latency that meet the latency value, controlling by relieving constraint (Santos, [0017] lines 1-15, the controller 22 determines whether the processing of the jobs on the computing system 50 has fallen behind or has run ahead of the originally planned schedule by more than a threshold amount of time. If the currently scheduled jobs are behind or ahead of schedule by more than a threshold amount of time (or other criteria), then controller 22 causes the planner 24 to compute a new schedule…If the current schedule is ahead of schedule, then the newly computed schedule may include jobs that were previously excluded from the previous schedule. If a new schedule is computed, the newly scheduled jobs are dispatched by dispatcher 26 onto the computing system 50).



Park, Hlond, Wang and Santos fail to specifically teach when processing the events, it is processed by threads in a thread pool, provided by the event-based processor, before processing events provided by another/other event-based processor.

However, Ramaswamy teaches when processing the events, it is processed by threads in a thread pool, provided by the event-based processor, before processing events provided by another/other event-based processor (Ramaswamy, Fig. 1, task 1, task 2 to task queue 105; 110 thread pool, 115 thread; [0026] lines 1-13, The scheduler (or executer) 125 maintains a single thread pool 110…As tasks that are ready for execution are added to the task queue 105 by different applications 130-135 (as provided by the event-based processor, event-based processor taught by Park), the scheduler 125 checks the number of available threads in the thread pool. If there is any available thread left in the thread pool, the scheduler assigns the next task in the queue to the next available thread. For instance, if the task a first come first served, FCFS, queue (also known as first in first out, FIFO, queue) the earliest task added to the queue is assigned to the next available thread [Examiner noted: the events are processed by the threads in a thread pool, wherein the events are provided by the different applications (as provided by event-based processor, event-based processor taught by Park). And since the task queue is first come first served, therefore, the event/task is processed before processing events provided by another application (event-based processor)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Park, Hlond, Wang and Santos with Ramaswamy because Ramaswamy’s teaching of providing the threads from the thread pool for processing the tasks that assigned at the task queue with first in first out mechanism would have provided Park, Hlond, Wang and Santos’s system with the advantage and capability to allowing the system to using the threads to sequentially processing the tasks which improving the system performance.

As per claim 15, Park, Hlond, Wang, Santos and Ramaswamy teach the invention according to claim 12 [11] above. Park teaches controlling process a number of events, that is more than the first number of events (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased). In addition, Santos teaches the number of events is predetermined (Santos, [0017] lines 1-15, the controller 22 determines whether the processing of the jobs on the computing system 50 has fallen behind or has run ahead of the originally planned schedule by more than a threshold amount of time. If the currently scheduled jobs are behind or ahead of schedule by more than a threshold amount of time (or other criteria), then controller 22 causes the planner 24 to compute a new schedule. If the current schedule has fallen behind, the new schedule, as determined by the planner 24…If the current schedule is ahead of schedule, then the newly computed schedule may include jobs that were previously excluded from the previous schedule. If a new schedule is computed, the newly scheduled jobs are dispatched by dispatcher 26 onto the computing system 50). Further, Ramaswamy teaches when processing the events, it is processed by threads in the thread pool, provided by the event-based processor, before processing events provided by other event-based processors (Ramaswamy, Fig. 1, task 1, task 2 to task queue 105; 110 thread pool, 115 thread; [0026] lines 1-13, The scheduler (or executer) 125 maintains a single thread pool 110…As tasks that are ready for execution are added to the task queue 105 by different applications 130-135 (as provided by the particular event-based processor, particular event-based processor taught by Park), the scheduler 125 checks the number of available threads in the thread pool. If there is any available thread left in the thread pool, the scheduler assigns the next task in the queue to the a first come first served, FCFS, queue (also known as first in first out, FIFO, queue) the earliest task added to the queue is assigned to the next available thread [Examiner noted: the events are processed by the threads in a thread pool, wherein the events are provided by the different applications (as provided by the particular event-based processor, particular event-based processor taught by Park). And since the task queue is first come first served, therefore, the event/task is processed before processing events provided by another application (event-based processor)]).

As per claim 18, Park, Hlond, Wang, Santos and Ramaswamy teach the invention according to claim 8 above. Park teaches performing the step of determining when an event-based processor is processing events with a load that meets a load threshold value only for the event-based processors in the set of event-based processors that are identified as load sensitive event-based processors (Park, Fig. 1, 120 servers (as set of event-base processors), jobs (as events); [0002] lines 3-6, Each computer (e.g., server) (as event-based processor) in a distributed computing network…to automatically execute a certain set of jobs at a given time and/or date; [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed…and how many jobs (e.g., batch size) to retrieve at one time; [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server…this may indicate that the server is overloaded…if the load metric for a underutilized (as load sensitive (either overload or underutilized); [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as meets the load threshold value); [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased (as the second selection frequency, since it is increased from original frequency [Examiner noted: performing the determination with a load that meets a load threshold value (underutilized) only for the event-based processors that are identified as load sensitive event-based processors ((either overload or underutilized)]). 
In addition, Hlond teaches latency, and the threshold value is latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power saving to be balanced against the probability of a processor becoming too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period).
Further, Wang teaches latency sensitive processor (Wang, [0040] lines 3-10, Latency is the delay between making a memory request and receiving the requested data and is distinct from the data rate at which data can be obtained from external memory after an initial delay. Because of this characteristic, general processor units 14a will be termed latency-sensitive processors and special processing units 14b will be termed latency-insensitive processors).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Hlond, Wang, Santos and Ramaswamy, as applied to claim 11 above, and further in view of Winbom (US Pub. 2013/0151883 A1).
Winbom was cited in the previous Office Action.

As per claim 13, Park, Hlond, Wang, Santos and Ramaswamy teach the invention according to claim 11 above. Park teaches selecting the event-based processor to process events at increased frequency, relative to the first selection frequency (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased (as increased frequency).

	Park, Hlond, Wang, Santos and Ramaswamy fail to specifically teach the increased frequency is a pre-defined increased frequency.

	However, Winbom teaches the increased frequency is a pre-defined increased frequency (Winbom, [0035] lines 13-16, the clock frequency at which the CPU operates is adjusted to a predetermined second clock frequency higher than the reduced clock frequency; [0050] lines 26-27, increase the operating frequency and reduce the latency, to allow the input to be processed faster).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Park, Hlond, Wang, Santos and Ramaswamy with Winbom because Winbom’s teaching of using a predefined increased frequency would have provided Park, Hlond, Wang, Santos and Ramaswamy’s system with the advantage and capability to easily . 


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Hlond, Wang, Santos and Ramaswamy, as applied to claim 11 [12] above, and further in view of Quan et al. (US Patent. 6,041,028).
Quan was cited in the previous Office Action.

As per claim 14, Park, Hlond, Wang, Santos and Ramaswamy teach the invention according to claim 12 [11] above. Park teaches determining whether the event-based processor is processing events with a load that exceeds the load threshold value (Park, [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed…and how many jobs (e.g., batch size) to retrieve at one time; [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server…if the load metric for a given server is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold); and if so, selecting the event-based processor to process events at a selected second frequency, selected based on by which the event-based processor exceeds the load threshold value (Park, [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased (as the selected second frequency, since it is increased from original frequency). In addition, Hlond teaches latency, and the threshold value is latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power saving to be balanced against the probability of a processor becoming too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] lines 3-5, requests that a certain number of instructions be done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period).

Park, Hlond, Wang, Santos and Ramaswamy fail to specifically teach the selected second frequency is dynamically selected, and it is based on an amount by which exceeds the latency value.

However, Quan teaches selected second frequency is dynamically selected, and it is based on an amount by which exceeds the latency value (Quan, Col 4, lines 44-54, dynamically adjusting a disc-drive pickup signal having a variable frequency including the steps of receiving the pickup signal, incrementing a count value according to a sampling frequency while the pickup signal is above (as exceeds) a predetermined threshold value…periodically adjusting the sampling frequency based upon the variable frequency, converting the count value to a correction bias signal, and modifying the pickup signal using the correction bias signal (as dynamically adjusting based on the amount by which exceeds the threshold (latency value was taught by Hlond)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Park, Hlond, Wang, Santos and Ramaswamy with Quan because Quan’s teaching of using the counter to count the amount that exceeds the predetermined threshold value and converting the counter value in order to dynamically modifying/adjusting the signal would have provided Park, Hlond, Wang, Santos and Ramaswamy’s system with the advantage and capability to improve the frequency adjusting accuracy which improving the system performance.

As per claim 16, Park, Hlond, Wang, Santos and Ramaswamy teach the invention according to claim 12 [11] above. Park teaches determining whether the event-based processor is processing events with a latency load that exceeds the load threshold value (Park, [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed…and how many jobs (e.g., batch size) to retrieve at one time; [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server…if the load metric for a given server is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold); and if so, controlling process a selected number of events, that is more than the first number of events, the selected number of events being selected based on by which the event-based processor exceeds the load threshold value (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as meets the load threshold value); [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased; also see [0032] lines 11-14, a particular server may be configured with three tasks to be performed at a given frequency. Task 1 is scheduled on one minute intervals. Thus, every minute, the particular server 120 retrieved a job from the job queue for task 1; [Examiner noted: since the task retrieve latency, and the threshold value is latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power saving to be balanced against the probability of a processor becoming too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] lines 3-5, requests that a certain number of instructions be done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period).
Further, Ramaswamy teaches when processing the events, it is processed by threads in the thread pool, provided by the event-based processor, before processing events provided by other event-based processors (Ramaswamy, Fig. 1, task 1, task 2 to task queue 105; 110 thread pool, 115 thread; [0026] lines 1-13, The scheduler (or executer) 125 maintains a single thread pool 110…As tasks that are ready for execution are added to the task queue 105 by different applications 130-135 (as provided by the event-based processor, event-based processor taught by Park), the scheduler 125 checks the number of available threads in the thread pool. If there is any a first come first served, FCFS, queue (also known as first in first out, FIFO, queue) the earliest task added to the queue is assigned to the next available thread [Examiner noted: the events are processed by the threads in a thread pool, wherein the events are provided by the different applications (as provided by the event-based processor, the event-based processor taught by Park). And since the task queue is first come first served, therefore, the event/task is processed before processing events provided by another application (event-based processor)]).

Park, Hlond, Wang, Santos and Ramaswamy fail to specifically teach the selected number of events is dynamically selected, and it is based on an amount by which exceeds the latency value.

However, Quan teaches the selected number of events is dynamically selected, and it is based on an amount by which exceeds the latency value (Quan, Col 4, lines 44-54, dynamically adjusting a disc-drive pickup signal having a variable frequency including the steps of receiving the pickup signal, incrementing a count value according to a sampling frequency while the pickup signal is above (as exceeds) a predetermined threshold value…periodically adjusting the sampling frequency based upon the variable frequency, converting the count value to a correction bias signal, and modifying the pickup signal using the correction bias signal (as dynamically adjusting based on the amount by which exceeds the threshold (latency value was taught by Hlond)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Park, Hlond, Wang, Santos and Ramaswamy with Quan because Quan’s teaching of using the counter to count the amount that exceeds the predetermined threshold value and converting the counter value in order to dynamically modifying/adjusting the signal would have provided Park, Hlond, Wang, Santos and Ramaswamy’s system with the advantage and capability to allow the system to determine an accurate number of the tasks based on the threshold(latency) comparing which improving the system performance.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US. Pub. 2014/0026144 A1) in view of Hlond et al. (US Pub. 2016/0062390 A1) and further in view of Santos et al. (US Pub. 2006/0288346 A1) and Ramaswamy et al. (US Pub. 2017/0060641 A1).
Park, Hlond, Santos and Ramaswamy were cited in the previous Office Action.

As per claim 19, Park teaches the invention substantially as claimed including A computer implemented method, comprising: 
determining when an event-based processor, in a set of event-base processors that are each selected at a first selection frequency to process events, is processing events with a load that meets a load threshold value (Park, computer (e.g., server) (as event-based processor) in a distributed computing network…to automatically execute a certain set of jobs at a given time and/or date; [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed…and how many jobs (e.g., batch size) to retrieve at one time (as selection frequency to process events); [0022] lines 4-6, Each server configured with the key word bid task is configured to retrieve a job including fifty keywords and execute the key word bid at a given frequency (e.g. every five minutes); [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server…if the load metric for a given server is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized (as determining when a given server (as event-based processor) is processing with load that meets a load threshold value)); 
when the event-based processor is processing events with a load that does not meet the load threshold value, then controlling to process a first number of events (Park, [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed (as first number of events)…and how many jobs (e.g., batch size) to retrieve at one time; [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server. For example, if the load metric is too high or exceeds a load threshold for maximum usage on a given server, this may indicate that the server job retrieval frequency. Once the server has recovered, the load manager may modify the time-based task scheduler configuration back to the original frequency (as using original frequency for processing tasks if the load does not meet threshold)), and 
when the event-based processor is processing events with a load that meets the load threshold value, then controlling to process more than the first number of events (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as meets the load threshold value); [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased; also see [0032] lines 11-14, a particular server may be configured with three tasks to be performed at a given frequency. Task 1 is scheduled on one minute intervals. Thus, every minute, the particular server 120 retrieved a job from the job queue for task 1; [Examiner noted: since the task retrieve frequency is increased, therefore, processing of  to process more than the first number of events)].

Park fails to specifically teach processing events with a latency, and the threshold value is a latency value.

However, Hlond teaches the latency, and the threshold value is a latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power saving to be balanced against the probability of a processor becoming too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] lines 3-5, requests that a certain number of instructions be done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period) [Examiner noted: the frequency has been modified (increased) based on if the execution time of the processor is above the deadline time (as latency), and the workload is getting behind on the requested instructions by a predetermined percentage of a time period of length time (as the latency value)].

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Park with Hlond because Hlond’s teaching of processing events with a latency, and increasing the frequency based on the execution time is above the deadline would have provided Park’s system with the advantage and capability to increase the processing speed if determining that tasks cannot be finished on time which improving the system efficiency.

Both Park and Hlond fail to specifically teach when the latency that does not meet the latency value, then processing the first number of events with controlling by constraining to only process up to a first number of events.

However, Santos teaches when the latency that does not meet the latency value, then processing the first number of events with controlling by constraining to only process up to a first number of events and controlling by relieving constraint (Santos, [0017] lines 1-15, the controller 22 determines whether the processing of the jobs on the computing system 50 has fallen behind or has run ahead of the originally planned schedule by more than a threshold amount of time. If the currently scheduled jobs are behind or ahead of schedule by more than a threshold amount of time (or other criteria), then controller 22 causes the planner 24 to compute a new schedule. If the current schedule has fallen behind, the new schedule, as determined by the planner 24, may exclude jobs that were previously included in the previous schedule. If the current 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Park and Hlond with Santos because Santos’s teaching of constraining to only process up to the number of tasks in the schedule when the tasks are not falling behind (as not meet the latency value) would have provided Park and Hlond’s system with the advantage and capability to easily determining the number of the tasks that performed during the time period in order to improve the system efficiency.

Park, Hlond and Santos fail to specifically teach when processing the events, it is processed by threads in a thread pool, provided by the event-based processor, before processing events provided by another event-based processor.

However, Ramaswamy teaches when processing the events, it is processed by threads in a thread pool, provided by the event-based processor, before processing events provided by another event-based processor (Ramaswamy, Fig. 1, task 1, task 2 to task queue 105; 110 thread pool, 115 thread; [0026] lines 1-13, The thread pool 110…As tasks that are ready for execution are added to the task queue 105 by different applications 130-135 (as provided by event-based processor, event-based processor taught by Park), the scheduler 125 checks the number of available threads in the thread pool. If there is any available thread left in the thread pool, the scheduler assigns the next task in the queue to the next available thread. For instance, if the task queue 105 is maintained as a first come first served, FCFS, queue (also known as first in first out, FIFO, queue) the earliest task added to the queue is assigned to the next available thread [Examiner noted: the events are processed by the threads in a thread pool, wherein the events are provided by the different applications (as provided by event-based processor, event-based processor taught by Park). And since the task queue is first come first served, therefore, the event/task is processed before processing events provided by another application (event-based processor)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Park, Hlond and Santos with Ramaswamy because Ramaswamy’s teaching of providing the threads from the thread pool for processing the tasks that assigned at the task queue with first in first out mechanism would have provided Park, Hlond and Santos’s system with the advantage and capability to allowing the system to using the threads to sequentially processing the tasks which improving the system performance.

As per claim 20, Park, Hlond, Santos and Ramaswamy teach the invention according to claim 19 above. Park further teaches when the event-based processor is processing events with a load that meets the load threshold value, then selecting the event-based processor to process events at a second selection frequency that is higher than the first selection frequency (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server; [0035] lines 6-8, The indication may be that one or more servers are underutilized based on one or more metrics exceeding a minimum usage threshold (as meets the load threshold value); [0037] lines 7-14, the number of jobs for a given type of task the server can retrieve from the job queue is altered…if the server is underutilized, as indicated by its load metrics, the number of jobs for a given type of task the server can retrieve from the job queue is increased (as the second selection frequency, since it is increased from original frequency); and 
when the event-based processor is processing events with a load that does not meet the load threshold value, then selecting the event-based processor to process events at the first selection frequency (Park, [0025] lines 1-9, the load metrics are evaluated to determine if a load metric has exceeded a load threshold for a given server. For example, if the load metric is too high or exceeds a load threshold for maximum usage on a given server, this may indicate that the server is overloaded. As another example, if the load metric for a given server is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized. In the case that the load threshold is not exceeded, the load metrics will be further monitored; job retrieval frequency. Once the server has recovered, the load manager may modify the time-based task scheduler configuration back to the original frequency [Examiner noted: If load does not meet the load threshold value (either overloaded or underutilized), then the given server (as event-based processor) to process events at the original frequency (as first selection frequency)]). 
In addition, Hlond teaches the latency, and the threshold value is a latency value (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power saving to be balanced against the probability of a processor becoming too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] lines 3-5, requests that a certain number of instructions be done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period) [Examiner noted: the frequency has been modified (increased) based on if the execution time of the processor is above the deadline time (as latency), and the workload is getting behind on the requested instructions by a predetermined percentage of a time period of length time (as the latency value)].


Response to Arguments  
In the remark applicant’s argue in substance: 
(a), The Office Action acknowledges that Park, Hlond, Santos, and Ramaswamy do not teach a latency sensitive event-based processors. Applicant respectfully disagrees that Wang discloses these features. Rather, cited paragraph [0040] of Wang discusses the tolerance of processing units to latency in acquiring data. The latency is described as the delay between the processing unit making a memory request and receiving the data. This does not teach or suggest latencies of event-based processors, nor does it describe an event processor having functionality that is compromised by a latency that meets a latency value. There is no discussion of the latency meeting a threshold or other value.

(b), the cited references do not teach or suggest event- based processors, as claimed in claim 19.

(c), the cited references do not teach or suggest controlling threads in a thread pool by constraining threads or relieving constraint on threads in the thread pool.

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Contrarily to applicant’s argument, examiner would like to point out that Park does teaches the argued limitation of a load sensitive server/computer (the overloaded…if the load metric for a given server is too low or below a given load threshold for minimum usage, this may indicate that the server is underutilized (as load sensitive (either overload or underutilized)). Park teaches also that based on the load, the selection frequency for the server/computer (as event-based processor) is adjusted (Park, [0034] lines 9-12, the number of jobs that a particular server retrieves (e.g., from job queue 330 in FIG. 3) at a given frequency may be adjusted based on the load metrics of that particular server).
In addition, Hlond teaching latency, and the threshold value is latency value. Hlond specifically teaches a mechanism for adjusting the frequency of the processor if the processor cannot processing the requested instructions within the given time. This is when the processor is processing the requested instructions by using its previous processing frequency, the delay/latency will occur (Hlond, [0021] lines 3-5, the amount of time it will take for a particular instruction sequence or code block to be executed; [0025] lines 1-3, allows power saving to be balanced against the probability of a processor becoming too far behind its workload; [0030] lines 41-46, if the processor is less efficient during a particular time period than in the immediately preceding time period, then…indicating that the clock signal frequency CLK_FRQ_A should be increased; [0074] lines 11-14, balance power saving against the probability of getting behind on the requested instructions by a predetermined percentage (x%) over the course of a time period (or sliding window) of length T; [0075] lines 3-5, requests that a done by a given time (i.e., by a deadline); lines 12-18, can increase the clock frequency if less instructions have been executed than are necessary for the software's requested instructions (the hardware may also make no change if the expected number of instructions were executed in the predetermined time period) [Examiner noted: the frequency has been modified (increased) based on if the execution time of the processor is above the deadline time (as latency), and the workload is getting behind on the requested instructions by a predetermined percentage of a time period of length time (as the latency value)].
However, Park and Hlond do not recites the latency-sensitive processor, but Wang specifically teaches the latency sensitive processor (latency that related to the processor) (Wang, [0040] lines 3-10, Latency is the delay between making a memory request and receiving the requested data and is distinct from the data rate at which data can be obtained from external memory after an initial delay. Because of this characteristic, general processor units 14a will be termed latency-sensitive processors and special processing units 14b will be termed latency-insensitive processors; also see [0083] line 9, sensitive to latency).
To the extent that applicants are arguing against the references individually, the examiner reminds the applicants that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Therefore, Applicant’s argument has not been found to be persuasive. 

BRI) and the Plain Meaning of Claim Terms (see MPEP § 2111.01), the event-based processor is just a processor. The event-based processor itself just a genetic computer processor. Park clearly teaches event-based processor. Park teaches a server computer that including processor for processing the jobs (as events). In addition, the claim also fails to specifically recite what the event is. As Broadest Reasonable Interpretation (BRI) and the Plain Meaning of Claim Terms, examiner interpret “Event” as job/task (operation/job event). Since Park specifically disclosed that a server/computer/processor is processing the jobs. Therefore, the server/computer/processor in Park’s is indeed a job/event-based processor (Park, Fig. 1, 120 servers (as event-base processors), jobs (as events); [0002] lines 3-6, Each computer (e.g., server) (as event-based processor) in a distributed computing network…to automatically execute a certain set of jobs at a given time and/or date; [0018] lines 1-7, each server 120 has a respective time-based task scheduler configuration 160 implemented. Time-based task scheduler configuration 160 includes information about the frequency one or more tasks may be performed…and how many jobs (e.g., batch size) to retrieve at one time; [0022] lines 4-6, Each server configured with the key word bid task is configured to retrieve a job including fifty keywords and execute the key word bid at a given frequency (e.g. every five minutes). Therefore, Applicant’s argument has not been found to be persuasive. 

controlling by constraining to only process up to a first number of events and controlling by relieving constraint”. Santos teaches a job processing mechanism that constraining the processing (i.e., to processing less jobs (exclude jobs that were previously included in the schedule) if the schedule is fallen behind (which is corresponding to the delay/latency), and processing more jobs if the schedule is ahead (which is corresponding to relieving constraint, since more jobs are processed) (Santos, [0017] lines 1-15, the controller 22 determines whether the processing of the jobs on the computing system 50 has fallen behind or has run ahead of the originally planned schedule by more than a threshold amount of time. If the currently scheduled jobs are behind or ahead of schedule by more than a threshold amount of time (or other criteria), then controller 22 causes the planner 24 to compute a new schedule. If the current schedule has fallen behind, the new schedule, as determined by the planner 24, may exclude jobs that were previously included in the previous schedule. If the current schedule is ahead of schedule, then the newly computed schedule may include jobs that were previously excluded from the previous schedule. If a new schedule is computed, the newly scheduled jobs are dispatched by dispatcher 26 onto the computing system 50).
Santos job processing mechanism does not recite using threads in a thread pool when processing the events. However, Ramaswamy teaches when processing the events, using threads in a thread pool (see Ramaswamy, Fig. 1, task 1, task 2 to task queue 105; 110 thread thread pool 110…As tasks that are ready for execution are added to the task queue 105 by different applications 130-135, the scheduler 125 checks the number of available threads in the thread pool. If there is any available thread left in the thread pool, the scheduler assigns the next task in the queue to the next available thread. For instance, if the task queue 105 is maintained as a first come first served, FCFS, queue (also known as first in first out, FIFO, queue) the earliest task added to the queue is assigned to the next available thread). 
For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195